360 So.2d 1326 (1978)
Kingdrel N. AYERS, Appellant,
v.
HOME OWNERS ASSOCIATION OF KILLEARN ESTATES, Appellee.
No. II-313.
District Court of Appeal of Florida, First District.
August 3, 1978.
K.N. Ayers, Tallahassee, for appellant.
William L. Boyd and Mary F. Clark of Mahoney, Hadlow & Adams, Tallahassee, for appellee.
BOYER, Judge.
Plaintiff (appellant here) appeals an order dismissing his complaint with prejudice.
Plaintiff filed a complaint seeking injunctive relief to restrain the Association (appellee here) from using assessments received from members to pay the legal fee of an attorney in connection with a class action suit filed by the members of the Association against Killearn Properties, Inc. The Association filed a motion to dismiss. Thereafter the court entered an order finding that the complaint failed to alleged irreparable injury or any ultimate facts which could allow the court to conclude that any basis for injunctive relief existed. We hold the trial court abused its discretion in failing to give plaintiff at least one chance to amend his complaint.
Accordingly, the order of dismissal with prejudice is reversed and this case is remanded to the trial court with directions that the plaintiff be allowed a reasonable time within which to amend.
It is so ordered.
McCORD, C.J., and MELVIN, J., concur.